This is an original action in this court in which the relator, who has been charged in the County Court of Tuscarawas County, Central District, with a violation of Section 3773.24 of the Revised Code, seeks a writ of prohibition to prevent the Central Area County Court from proceeding for want of territorial jurisdiction.
On July 3, 1957, the Court of Common Pleas of Tuscarawas County, in accordance with the provisions of Section 1907.071 of the Revised Code, established areas of jurisdiction for three individual County Court areas, namely, the Northern County Court area, the Central County Court area and the Southern County Court area. The court's order reads as follows:
"It is hereby ordered that the Tuscarawas County Court District be and the same is hereby divided into three (3) separate and distinct areas substantially equal in population and according to townships as follows:
"(1) Northern Area comprising: Dover, Fairfield, Franklin, Lawrence, Sandy, Sugarcreek and Wayne Townships.
"(2) Central Area comprising: Auburn, Bucks, Goshen, Jefferson, Warren, Warwick and York Townships. *Page 395 
"(3) Southern Area comprising: Clay, Mill, Oxford, Perry, Rush, Salem, Union and Washington Townships."
There has been no further order by the Common Pleas Court.
In 1962 the county commissioners formed New Philadelphia Township consisting of the city of New Philadelphia, all of which was previously a part of Goshen Township, the result being a division of one township into two townships, with the area of the two townships being identical to that of the original township before the division, the original township being Goshen which was designated as being within the area of the Central Area District of the County Court. The city of New Philadelphia does not have a Municipal Court.
It is our finding that the splitting by the county commissioners of the area of one township into two townships of identical total area does not by operation of law effect a change of the territorial jurisdiction of the County Court. Such court retains jurisdiction over the area designated by the Common Pleas Court, including the area of the new township created totally from within the area designated.
It is, therefore, our finding that the Tuscarawas County Court, Central District, has territorial jurisdiction of the place where the offense was alleged to have been committed, and a writ of prohibition will be denied.
Writ denied.
McLAUGHLIN and VAN NOSTRAN, JJ., concur.